demtntl di Jide

|
Case 1:17-cv-03557-VSB Document 113 Filed 03/18/20 Page 1 of 2

a

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

FAIGY RACHEL WEISS,

1:17-cv-03557-VSB
Plaintiff, a

“v- JURY TRIAL DEMANDED

CITY UNIVERSITY OF NEW YORK, et al.,

Defendants.

 

PLAINTIFF FAIGY RACHEL WEISS’
OPPOSITION TO DEFENDANTS’ MOTIONS TO DISMISS PURSUANT TO

Or

; DCSDNY
a i aN Et re
3 0oCUMENT Loe
i | BP EOP py paar r ‘ Oo
, | ELECTRONICALLY FILED oF
3 ‘ I aA AKL Pe :
x 4 | | SN ee eta ten et ec etn acento a s
wy Pa grr ro ,
& | UATE FILED: 3- /~-2,/| -
Be WES Sn eases eee: SSE |
E SS es ieee a

, ete ig,
sone a ’

 

 

IRULES
12(B)(6) AND 21 OF THE FEDERAL RULES OF CIVIL PROCEDURE
poonsasd A

Jeb,

Case 1:17-cv-03557-VSB Document 113 Filed 03/18/20 Page 2 of 25

PRELIMINARY STATEMENT

INTRODUCTION

STANDARD OF REVIEW

Contents

ORONO Ree e eres eee EET ETO EOMOFOEHE OED EOEODDDEDOOSOSHS ASHER ESHEEREDPEOEDEDEE EEO D COS ESOED

eee mee rere eee eee ee reese e eer en see ee see set HEHEHE DESDE H SEDO OEOEOT OEE E SHEESH DESO EOEOS HESS REESE SES ESOL EHEE

OOOO Ome meee s ere sere e bere ede eee E SESH DESO OO OEOT OTRO ESOS EDO EOHSE HESS DES EEE SESHEOEOEDE HEED

ARGUMENT... eececescesecssessssseeecsccssessessecseessssecsessssesecesnsnsesssssssssesseesseseseeeseesessaseneenees

I. THE SECOND AMENDED COMPLAINT ALLEGES SUFFICIENT FACTUAL N

TO STATE A CLAIM TO RELIEF AGAINST THE CUNY BOARD MEMBERS,
MILLIKEN, RAAB, AND NORD ARE PROPER PARTIES ......sssssssssssssssesseeeese |

A. The CUNY Board Members Are Proper Parties

Comma emer en rec eee ee reset ners eres es eres eeseneeenes

B. Plaintiff’s Claims Against Milliken Should be Maintained..............eesessereeee

C.  Plaintiff’s Claims Against Raab Should be Maintained 1.0.0.0... ce eeeseeeeeeeeneeees

D.  Plaintiff’s Claims Against Nord Should be Maintained ...............:sesesseesesteeeeeees

I. PLAINTIFF’S FOURTEENTH AMENDMENT BASED CLAIMS ARE ADEQUA
PLEADED AND DEFENDANTS ARE NOT ENTITLED TO QUALIFIED IMMUI

A.  Plaintiff’s Clearly Established Fourteenth Amendment Rights Were Violated ...

B. Reasonable University Officials Would Have Understood that They Violated P

IV. PLAINTIFF CLAIMS FOR RELIEF UNDER NEW YORK STATE HUMAN RI

LAW SHOULD NOT BE DISMISSED

V. CONCLUSION

emer eee meer eee reer sere n senses een ee ses eHO REESE SeSOeHeEseseEeesete

errr reer reac ee Pere rere ere eer sere errr rarer cect er ese erreur ee rrer er see seer esas eres cere reese eee rere sy

TELY
INITY.. 13

 
 

Case 1:17-cv-03557-VSB Document 113 Filed 03/18/20 Page 3 of 25

TABLE OF AUTHORITIES

CASES

Ashcroft v. Iqbal,
556 U.S. 662 (2009)

POUPUUESETOTUSETESECTSPE CT OeTeSOS Teer ee ee rer ee reer ecrer rec rer re rer sere erie res eee r eres eres eee

Clements v. Nassau County,
835 F.2d 1000 (2d Cir. 1987)

POeUPePePeCEVerer eee eee rere rrr rrerr erect errr rec irr reser rrr reste ses tresses ries)

Colon v. Coughlin,
58 F.3d 865 (2d Cir. 1995)

OOO e arene eee reese nee nearer eee es SESE OEE SOS OEOHONOS OTERO TOES OSES E SESE O EOS ES OEE EO SEE OEOE

Fisher v. University of Texas,
136 S. Ct. 2198 (2016)

Seem eee hee eee eee ee ree OE EOE OHO DORE SON EE DSE REESE DOSED ESE ES ESES ESO EEEETOEORO HED EOEOER ORDO ODES

Fisher v. University of
Texas, 570 U.S. 297, 311-12 (2013). ccceseseeseceeseceeeneseessesetenssesessesssonseeseeseesees

Grutter v. Bollinger,
539 U.S. 306 (2003)

Peete meer e eee reese ses Oe EO HOES EE DE DEO EOE EFOR ORO DEES ES ESOS ESE DOSES ESO EEEEO SETHE OEOSEEDEDEER OHS OD

Harlow v. Fitzgerald,
457 U.S. 800 (1982)

Boum m eee rer eee reese re eee ese esses eer ESE OH OOOO OHO EHHOEETOS OEE DORSESE ESOS OSES ESE SOOO SES HE OEE HED

Johnson v. Holder,

564 F.3d 95 (2d Cir. 2009)... ee csccescssscneseseesseesseesscesecesesssasseesssecsseseserecesesnssenssonsees
Joyner v. Greiner,

195 F. Supp. 2d 500 (S.D.N-Y. 2002)... esesccsseeseeeeeseesseessecsssessenesesessesessereserese
Lee v. Weisman,

505 U.S. 577 (1992) (Souter, J. concurring)

OHO O em een erence reer ese acer ese emer sense eee see renee ee EeHe tens

Marom v. City of New York,

2016 WL 916424 (S.D.N.Y. Mar. 7, 2016) oc. eecscscsecsecssceseescesecsceserssesecsnessseusons
McKenna v. Wright,

386 F.3d 432 (2d Cir. 2004)... ee ceeeccesessesscesecseesessacesecsteecseeseseesesesesssesesesessenssensons
Melito v. Am. Eagle Outfitters, Inc.,

No. 14-CV-2440 (VEC), 2016 WL 6584482 (S.D.N.Y. Nov. 7, 2016)... eee
Nielsen v. Rabin,

746 F.3d 58 (2d Cir. 2014)

Pec eee erect eee e eee eee eee eee e see EEO eR EEO ODES E EELS EEO TOEEEOHOHOEOHOHEDEDSOEOS OED

 

Page(s)

over onones

ecevevesenes

es ececcenes

Seer eenceces

soe enenccece

ee ecerccscoes

poe veeesenes

Ore rceoncsoses
1 Li i _ ——

 

Case 1:17-cv-03557-VSB Document 113 Filed 03/18/20 Page 4 of 25

Patane v. Clark,

 

508 F.3d 106 (2d Cir, 2007) .cceccccccccsscccsssssssssssssscecesssecsescessssssssssssssssssssesecsssesseseeseseseee Lesesesseeee 3

Sash v. U.S.,
_ 674 F. Supp. 2d 531 (S.D.NVY. 2009)... cc ccccccccsssessessensessessessscseceesesecssceracsessscesesesuressssases 4,6

Scott v. Fischer,

616 F.3d 100 (2d Cir. 2010)... cc cccccsccsecsscccscssesssesssssssecssesseesecssecsaessssesesesessevsaesessceseeseses 16
United States v. Carr, ,

557 F.3d 93 (2d Cir, 2000).......cccccsscsssessessscessessseseseeessecsscsssscssssssesscessssscesesssessessesscsdbsasesseesees 19
United States v. Quintieri,

306 F.3d 1217 (2d Cir.2002)...... cc ccceesccsscssscssseccecsessecssscssscsscsssvesssssscsuscssesscessscseseaees Lesssvon 3,19
Walker v. Schult,

717 F.3d 119 (2d Cir.2013)......ccecccccscsessscessccsssceeseessscssecssscssscessssssscsasssesesssesessevsshessesesaevenes 3
STATUTES
N.Y. EXEC LAW § 292 (37) ..ccccccccsscscscssssssescscsesssssssesenesescacseneseseseasseseseseussseessseseseasseeesenenebacseeseceees 19
N.Y. EXEC LAW § 296 (6)... cccecsssssscscssssesesseseseesesesecseeesseseesessseesesessesesessscacsesusessseecsesecssfessscssesses 19
OTHER AUTHORITIES (

CUNY Bylaws, Article VIII §§ 8.1 and 8.5,
https://policy.cuny.edu/bylaws/article-Viti/..........c.cceccssssesessesesssscsesesssssscsssscssssesesscsceafessesscscees 11

CUNY Bylaws, Article VIII, Section 8.5, https://policy.cuny.edu/bylaws/article-
VILL .oeesesesssesesesessesescseseeeesssesesenessescsssssaesessscssssesesssssssesssssessssesssenesesacsesssseacsesssssasseseesenss{ecesessesteees 9

CUNY Manual of General Policy, Policy 5.03, https://policy.cuny.edu/general-
policy/article-v/Hpolicy 5.03 ....ccccscssssessscssescseescsssseseescsessscesssscssssssesssecsscscsasssssssssssscsleasscsseseeces 9

“ive

 
Case 1:17-cv-03557-VSB Document 113 Filed 03/18/20 Page 5 of 25

PRELIMINARY STATEMENT

Plaintiff Faigy Rachel Weiss submits this opposition to the Motion to Dismiss t
Amended Complaint (ECF No. 104, “Motion”) filed by Defendants The City Universit
York (“CUNY”); “Members of The City University of New York Board of Trustees” (
CUNY Board”); James Milliken (“Milliken”), former Chancellor of CUNY; Nireata D
(“Seals”), former Assistant Dean of Enrollment Management and Records at the Silber
School of Social Work (“the Silberman School”) at Hunter College; Jennifer Raab (“Ra
President of Hunter College; Roberta Nord (“Nord”), University Director of Student A¢
and Letitia James, Attorney General for the State of New York (“AG James’).

INTRODUCTION

Plaintiff Faigy Rachel Weiss, brought this action asserting several causes of acti
arising out of Defendants’ discriminatory denial of her application for admission to the

of Social Work Program at the Silberman School of Social Work at the City University

York’s Hunter College. On August 29, 2019, Ms. Weiss filed a Second Amended Con

he Second
y of New
‘the

Seals
man

ab”),

Ivocacy;

on
Masters
of New

nplaint,

setting forth specific factual allegations concerning Defendants, CUNY, the CUNY Board,

Milliken, Seals, Rose, Raab, Nord, and James. Among other things, in the SAC, Ms. W
describes in detail her application to the Silberman School, the discriminatory admissio

process to which she was subjected, each Defendants’ role in that process, and the conti

Defendants exercised over adopting and administering the admissions process. Ms. We

recounts how CUNY singled her out in a group interview, and later denied her applicati

/eiss

ns

rol

iss also

10N.

After the interview, CUNY denied Ms. Weiss’ application. Ms. Weiss informed Dean

Rose that CUNY discriminated against her in denying her application. Although Dean Rose

disagreed, he told Ms. Weiss that the Silberman School conducts group interviews to “

 

weed out
 

1 i 1 ee
| :
Case 1:17-cv-03557-VSB Document 113 Filed 03/18/20 Page 6 of 25

conservatives, because Trumps and Cruzes can’t be social workers,” and that “Jews from

religious backgrounds are too conservative to be social workers.” These statements and

Weiss’ subsequent examination of the admissions process as it applied to her and others

Ms.

led her

to conclude that there was a pattern and practice of discriminatory behavior in admissions at the

Silberman School.
Defendants move to dismiss certain parties and causes of action from the SAC.

Defendants argue that the SAC fails to state a claim upon which relief can be granted wi

th

respect to the CUNY Board Members, Milliken, Raab, Nord, and James; and that the CUNY

Board, Milliken, Raab, Seals, and Nord are entitled to qualified immunity. As discussed herein,

Defendants’ motion should be denied at least because: (i) the SAC sets forth sufficient facts to

demonstrate a plausible claim for relief against Defendants; (ii) the Court previously considered

substantially identical allegations in the Amended Complaint and found them to be sufficient;

(iii) Defendants’ qualified immunity defense raises factual issues which are in dispute and cannot

be decided in their favor at the motion to dismiss stage; and (iv) Defendants are not subj

qualified immunity because they violated Ms. Weiss’ clearly established right to be free

ect to

from

discrimination and reasonable officials in Defendants position would have understood that the

admissions process adopted and applied would violate such rights.

Finally, although the Court previously dismissed Ms. Weiss’ discrimination claims under

New York Human Rights Law because at the time that law did not apply to discrimination at

public universities. That law was amended to specifically apply to public universities. Ms.

Weiss respectfully requests reconsideration of her claims under the NYHRL.

 
 

Case 1:17-cv-03557-VSB Document 113 Filed 03/18/20 Page 7 of 25

TANDARD OF REVIE

When considering a Rule 12(b)(6) motion, the Court should “should accept all well-

pleaded facts as true and consider those facts in the light most favorable to the plaintiff.’

v. Clark, 508 F.3d 106, 111 (2d Cir. 2007). “{A] complaint must contain sufficient factu

matter, accepted as true, to state a claim to relief that is plausible on its face.” Nielsen v,

746 F.3d 58, 62 (2d Cir. 2014) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Ho

Patane
lal
Rabin,

wever,

“(t]he plausibility standard is not akin to a probability requirement.” Jd. (citing Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009)). “[A] well-pleaded complaint may proceed even if it strikes

a SAVVY

judge that actual proof of the facts alleged is improbable, and that a recovery is very remote and

unlikely.” Nielsen v. Rabin, 746 F.3d at 62. “Where, as here, the complaint was filed p

ro se, it

must be construed liberally to raise the strongest arguments it suggests.” Jd. at 63 (citing Walker

v. Schult, 717 F.3d 119, 124 (2d Cir.2013)).

“The law of the case doctrine commands that when a court has ruled on an issue) that

decision should generally be adhered to by that court in subsequent stages in the same case

unless cogent and compelling reasons militate otherwise.” Johnson v. Holder, 564 F.3d

95, 99

(2d Cir. 2009) (internal quotation marks and citation omitted). The law of the case doctrine,

however, “does not rigidly bind a court to its former decisions.” 564 F.3d at 99 (interna

omitted). “A court may depart from the law of the case for cogent or compelling reasons

1 citation

including an intervening change in law, availability of new evidence, or the need to cortect a

clear error or prevent manifest injustice.” Jd. (citing United States v. Quintieri, 306 F.3d 1217,

1225 (2d Cir.2002)) (internal quotations omitted).

 
 

i

Case 1:17-cv-03557-VSB Document 113 Filed 03/18/20 Page 8 of 25

ARGUMENT

I. THE SECOND AMENDED COMPLAINT ALLEGES SUFFICIENT FACTUAL

MATTER TO STATE A CLAIM TO RELIEF AGAINST THE CUNY
MEMBERS, MILLIKEN, RAAB, AND NORD ARE PROPER PARTIES

BOARD

Defendants contend that Ms. Weiss’ claims against the CUNY Board, Milliken, Raab,

and Nord supposedly fail as a matter of law. Motion at 7. Defendants argue that since the

Supreme Court’s decision in Ashcroft v. Iqbal, 556 U.S. 662 (2002), “the standard for sh

supervisor’s personal involvement in a constitutional violation has been heightened,” be

five factors set forth in Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995). Motion at 8:

Defendants contend the new standard “imposes liability only where that supervisor direc
participated in the alleged violation or had a hand in creating a policy or custom under w

unconstitutional practices occurred.” Jd. (citing Sash v. U.S., 674 F. Supp. 2d 531, 544

owing a

yond the

tly

rhich the

(S.D.N.Y. 2009)). Defendants further argue that “many courts have found that the second,

fourth, and fifth Conlon factors are no longer viable. Motion at 8 (citing Marom v. City

of New

York, 2016 WL 916424, at *15 (S.D.N.Y. Mar. 7, 2016) (referring to Colon, 58 F.3d at 873)).

The Second Amended Complaint (“SAC”) sets forth sufficient facts demonstrati

ga

claim to relief against Defendants even under a purportedly heightened standard. That is, the

defendants in question were personally involved in discriminating against Ms. Weiss and/or

directly established an unconstitutional admissions process—the first and third Conlon {

which Defendants contend remain viable. First, for example, the SAC alleges that “[t]h

he

actors,

e Board

Defendants are responsible for the adoption and authorization of policies that govern students

and student organizations at the College, including the admissions policy of the undergraduate

and graduate schools.” SAC at §20. And the SAC further alleges “[t]he Board Defendants have

approved a discriminatory admissions process and have not made any changes to ensure

 

|
compliance with federal and state laws.” Jd. at §21.

4
|
Case 1:17-cv-03557-VSB Document 113 Filed 03/18/20 Page 9 of 25

Second, the SAC ties Defendants Millikan, Raab, and Nord to the discriminator
against Ms. Weiss. For example, the SAC alleges that Chancellor “Milliken actually p
in and aided and abetted conduct giving rise to the discrimination claims.” See, e¢.g., id.
30. Further, the SAC alleges that President Raab is responsible for enacting and enabli
discriminatory admissions process (see, e.g., id. at 42-45), and that “Nord aided and
the discriminatory admissions process,” (see, e.g., id. at [46-49). Moreover, Dean Ro
admitted the discriminatory purpose of the interview process and the denial of Ms. Wei
admission stating “[t]he Silberman School conducted the group admissions interviews 1
out conservatives, because Trumps and Cruzes can’t be social workers’” and that “Jew
religious backgrounds are too conservative to be social workers.” Jd. at 499.

Third, the SAC sets forth sufficient facts to demonstrate that the admissions prc
the Silberman School is discriminatory. Based on information from the Seals Dissertat
Hunter College Factbooks, and CUNY’s response to FOIL requests, the SAC alleges th
Silberman School systematically used race and/or skin color to determine admissions.
113-127. Among other things, the SAC alleges that the Silberman School: (i) applies
standards for admissions of minority applicants (id. at ¥114); (ii) “utilizes racial balanc
quotas in its admissions process, to ensure that there is an equal number of students fro
represented minorities and white or other non-minority students in each year,”; (id. at |
(iii) “has a dual admissions process and uses skin color/ethnicity as a decisive factor in
admissions process,” (id. at §116). The SAC then analyzes the admissions data for sev

and sets forth sufficient facts to demonstrate that the admissions process which was apf

y conduct
articipated
at 4/26-
nga
abetted in
se

ss’

to ‘weed

s from

cess at
ion,

at the

Ud. at

s lower
ng and/or
m under-
115) and
the

eral years

roved

and administered by Defendants is discriminatory and resulted in a pattern of discrimination. Jd.

at 491 13-127.

 
L 1 i

l :
Case 1:17-cv-03557-VSB Document 113 Filed 03/18/20 Page 10 of 25

Fourth, the Court previously considered this very issue and the sufficiency of these

.

allegations in denying Defendants’ Motion to Dismiss the Amended Complaint (ECF Nos. 36-

38). See ECF No. 65 at 12-15. Based on the same allegations detailed above, the Courtjfound

that the “Amended Complaint plausibly connects the rejection of Plaintiffs application|to the

MSW Program to a discriminatory animus based on race, national origin, and/or skin color.” Id.

at 14. The Court noted:

Plaintiff alleges that each of these individuals had the ability to
implement, reform, and/or oversee the admissions process. . . .I
find, for purposes of this motion, that Plaintiff has proffered
sufficient facts demonstrating the personal involvement of
Defendants Rose, Raab, Milliken, Seal, Nord and members of the
CUNY Board of Trustees.

Td. at 12. The Court continued:

Assuming, as I must at this stage of the litigation, that Dean Rose
made these comments and that they are true, Plaintiff has
sufficiently claimed that Defendants, all with the alleged ability to
control and influence the MSW Program’s admissions procedures
and policies, either directly established an unconstitutional
admissions process, or allowed its continuance.

 

Id. at 14. Thus, the Court applied the third Colon factor and found that Ms. Weiss’ allegations

were sufficient to state a claim for supervisor liability——“creating a policy or custom under which

|
the unconstitutional practices occurred.” See Sash v. U.S., 674 F. Supp. 2d 531, 544 (S.D.N.Y.

2009).

Further, this Court’s Order on Defendants’ Motion to Dismiss the Amended Complaint is

the law of the case. See, e.g., Melito v. Am. Eagle Outfitters, Inc., No. 14-CV-2440 (VEC), 2016

WL 6584482, at *3 (S.D.N.Y. Nov. 7, 2016) (applying law of the case doctrine in the c

ontext of

a motion to dismiss and declining to allow defendant to relitigate issues already decided by the

court). The Court should adhere to its prior decision and reject Defendants’ attempt to relitigate

this issue given that there is no cogent or compelling reason to depart from its former ry

nling. To

 
| J

Case 1:17-cv-03557-VSB Document 113 Filed 03/18/20 Page 11 of

25

the contrary, Defendants cannot demonstrate the requisite intervening change in law as even the

cases Defendants now rely on in their motion to dismiss predate the filing of the original

complaint in this action and Ms. Weiss’ application to Hunter College.! Nor can the Defendants

demonstrate the availability of new evidence, or the need to correct a clear error or prevent

manifest injustice that would support the Court’s reconsideration of its prior decision. See

Johnson, 564 F.3d at 99.

Finally, Ms. Weiss would be unduly prejudiced were the Court to grant Defendants’

motion challenging the very allegations the Court previously found sufficient to state a claim.

ECF No. 65 at 12-15. Ms. Weiss reasonably relied on that decision in maintaining in the) SAC

the allegations that the Court previously found sufficient to state a claim. Although Ms. Weiss

believes the Court should deny Defendants’ Motion to Dismiss, should the Court disagr

ee, Ms.

 

Weiss respectfully requests leave to amend the complaint with respect to the allegations the

Court previously found sufficiently stated a claim for relief.

A. The CUNY Board Members Are Proper Parties

As discussed above, the SAC pleads sufficient facts to demonstrate the personal

involvement / supervisor liability of CUNY Board Members. Defendants’ motion to di

gmiss

certain of the CUNY Board Members rests on a fundamental flaw—“that the discriminatory

actions . . . ended on or about April 28, 2016, when Defendant Nord allegedly sent Plaintiff a

letter on behalf of the Chancellor’s Office denying that CUNY had discriminated again

Motion at 9 n.6. Defendants cite no authority for their proposition that a party’s denial

st her.”

of

discriminatory action ends the discrimination the party is alleged to have perpetrated. It is on

 

! Defendants rely on Ashcroft v. Iqbal, U.S. 662 (2009); Grullon v. City of New Have

n, 720

F.3d 133 (2d. Cir. 2013); and Sash v. U.S., 674 F. Supp. 2d 531 (S.D.N.Y. 2009) to argne that the
standard for showing a supervisor’s personal involvement in a constitutional violation has been

heightened. Motion at 8.

7 |

 
shame 1 4. ve

Case 1:17-cv-03557-VSB Document 113 Filed 03/18/20 Page 12 of 2:

| nL

that faulty and unsupported premise that Defendants base their contention that “the terms of
William C. Thompson, Barry F. Schwartz, Michael Arvanites, Henry T. Berger, Lorraine Cortés-
Vazquez, Kevin Kim, Robert F. Mujica, Ken Sunshine, Sandra Wilkin, or Chika Onyej iukwa did
not begin until after the actions challenged in the SAC,” and that they should therefore be
dismissed from this action. Jd. at 9. |

The discriminatory actions alleged in the SAC are continuing. The discrimination against
Ms. Weiss began when she submitted her application to the MSW Program at the Silberman
School. CUNY, however, did not end that discrimination by denying that it ever took place.
Ms. Weiss was denied admission to the MSW Program based on a discriminatory process—that
discrimination continues so long as it has not been remedied.

The remaining CUNY Board Members are also proper parties.> Defendants argue that
Ms. Weiss offers no plausible support for the contention that the CUNY Board Defendants “on
the allegation that they adopted the admissions procedures at issue for the purpose of vjolating
Plaintiffs Fourteenth Amendment rights.” Motion at 10 (citing SAC at §20). This is riot so.
Ms. Weiss alleges that “[t]he members of the CUNY Board of Trustees are responsible for
adopting bylaws and policies for CUNY.” SAC 917. Ms. Weiss further alleges that “[the Board
Defendants are responsible for the adoption and authorization of policies that govern students
and student organizations at the College, including the admissions policy of the undergraduate

and graduate schools.” Indeed, these allegations are sufficient to state a claim to relief'that is

plausible on its face. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial

 

2 In fact, the SAC alleges that the discriminatory admissions process was in place for several
years before Ms. Weiss applied for admission. See, e.g., SAC at ff 113-127.

3 According to Defendants, the remaining CUNY Board Members are: Wellington Z. Chen, Una
S. T-Clarke, Rita DeMartino, Fernando Ferrer, Judah Gribetz, Mayra Linares-Garcia, Brian D.
Obergfell, Jill O’Donnell-Tormey, Charles A. Shorter, and Katherine M. Conway. Motion at 10.

8
Case 1:17-cv-03557-VSB Document 113 Filed 03/18/20 Page 13 of 25

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”’).

 

Moreover, Defendants cannot credibly dispute that the CUNY Board is involved in the

adoption and authorization of admissions policies. For example, Defendants cite statute, which
recognizes

that the CUNY Board sets guidelines for admission. N.Y. Educ. § 6201(5) (“In its

urban environment this commitment should be evident in all the guidelines established by the

board of trustees for the university’s operation, from admissions and hiring to contracting.”)

(emphasis|added). CUNY’s Bylaws and Manual of General Policy further define the Board’s

role in addpting and authorizing admissions policies. See CUNY Bylaws, Article VIII, Section

8.5, https:

https://pol

/policy.cuny.edu/bylaws/article-viii/,; CUNY Manual of General Policy, Policy 5.03,

icy.cuny.edu/general-policy/article-v/#policy_5.03. Thus, Ms. Weiss’ allegations

concerning the Board’s involvement in the admissions process are plausible and consistent with

New York

Fir
among oth
demonstra
and the di
Board Me
should be

B.

Co
Court may
admission

SAC alleg

| Statute and CUNY’s bylaws and policies.

ally, as the Court previously found, Ms. Weiss’ allegations that the CUNY Board,
ers, “had the ability to implement, reform, and/or oversee the admissions process”
tes the personal involvement/supervisor liability of the CUNY Board in that process
scriminatory actions resulting therefrom. ECF No. 65 at 12. Accordingly, the CUNY
mbers are proper parties and the Defendants’ Motion to dismiss with respect thereto

denied.

Plaintiff’s Claims Against Milliken Should be Maintained

ntrary to Defendant’s contentions, the SAC pleads sufficient facts from which the
y plausibly infer that Milliken was involved in the decision to deny Ms. Weiss
and was involved in developing and sanctioning the admission policy at issue. The

es that Milliken was the Chancellor of the City University of New York. SAC at 426.

 
L i

 

Case 1:17-cv-03557-VSB Document 113 Filed 03/18/20 Page 14 of 25

The SAC further alleges that “Milliken actually participated and aided and abetted the ¢

onduct

giving rise to the discrimination claims” alleged. Jd. (28. The SAC also sets forth that!Ms.

Weiss emailed Milliken’s office—the Office of the Chancellor of CUNY—to appeal the decision

denying her admission. Jd. at 4108. Still further, Ms. Weiss received a letter from Nord, on

behalf of the Chancellor, denying that CUNY had discriminated against Ms. Weiss and|stating

“the group interview ‘follows uniform guidelines which have been in place for some time and

were not altered or adjusted prior to [Ms. Weiss’] interview.’” Jd. at §§109-111. In addition, the

SAC alleges that Milliken’s statements concerning DACA recipients demonstrate that CUNY

provides certain opportunities and benefits to DACA recipients that are not available to

American born citizens. Id. at (29. These allegations, together with Dean Rose’s staternents

concerning the discriminatory purpose of the admissions interview, demonstrate that Mi

lliken, as

Chancellor, had the ability to control and influence the MSW Program’s admissions procedures

and policies and either directly established an unconstitutional admissions process, or allowed its

continuance.

Accordingly, the Court should deny Defendants’ motion to dismiss Milliken from this

action.

OF Plaintiff’s Claims Against Raab Should be Maintained

President Raab is a proper party and should not be dismissed from this action for

reasons

similar to those set forth with respect to the CUNY Board Members and Milliken. Defendants

contend that “Plaintiff failed to plead any factual allegations that would raise her right to

relief

even to a speculative level.” Motion at 12. Defendants, however, recognize that Ms. Weiss

alleged that “Raab is responsible for the enactment, enforcement, administration, and
policymaking that is associated with the admissions process at Hunter.” Jd. (citing SAC

And the SAC further alleges that “Raab enabled a discriminatory admissions process.” §

10

at J 43).

SAC at

 
—o J.

a _.

Case 1:17-cv-03557-VSB Document 113 Filed 03/18/20 Page 15 of 25

444. Defendants inexplicably dismiss those allegations even though the Court previously found

|
them sufficient to demonstrate personal involvement and/or supervisor liability of Raab in the

admissions process. ECF No. 65 at 12.

The allegations concerning President Raab’s involvement in the admissions process are

plausible given Raab’s position as President of CUNY. Indeed, these allegations are cd

with CUNY’s bylaws and policies. See, e.g., CUNY Bylaws, Article VIII §§ 8.1 and 8

nsistent

5;

https://policy.cuny.edu/bylaws/article-viii/ (setting forth that faculty is responsible for setting

admissions policy and further defining “faculty rank” to include the presidents, like Raab).

Defendants, however, do not even attempt to explain how the allegations of Raab’s involvement

in “enabling a discriminatory admissions process,” taken as true, are insufficient to dem

onstrate

Raab’s personal involvement and/or supervisor liability in that process. Motion at 12. Instead,

Defendants merely state in conclusory fashion that those allegations fail to meet the threshold.

Id.

In addition, the SAC alleges that Raab’s statements concerning DACA recipients, like the

 

statements made by Milliken, demonstrate that CUNY provides certain opportunities and

benefits to DACA recipients that are not available to American born citizens. SAC at 944.

Contrary to Defendants contention, Ms. Weiss’ allegations are not “bigoted conjecture.”
at 10. Rather, Such statements, from the President of CUNY (and other high-ranking fa
have the potential to directly or indirectly affect the admissions process. And although

Defendants dispute the factual accuracy of Ms. Weiss’ allegations concerning Raab’s sta
taken as true and together with the other allegations against Raab discussed above, they

demonstrate Raab’s personal involvement in or control over a discriminatory admissions

Motion

culty),

itements,

process

 

1]
| ane I 1 in
Case 1:17-cv-03557-VSB Document 113 Filed 03/18/20 Page 16 of 25

which improperly considers race, color, religion, national origin and/or imputed political

opinion. Therefore, Raab is a proper party.

Defendants further contend that President Raab’s letter denying that Hunter Colles

engaged in discrimination is insufficient to establish personal involvement. Motion at 13

ec

oe

Defendants argue that “{c]ourts in the Second Circuit have held that the affirmation of the denial

of a grievance is insufficient to establish personal involvement . . . in a constitutional viol

Id. (citing Joyner v. Greiner, 195 F. Supp. 2d 500, 506 (S.D.N.Y. 2002)). Joyner, howev

distinguishable from the facts of this case. In Joyner, the only allegation made against the

superintendent of the prison where the plaintiff was incarcerated was that the superintend

ation.”

er, 1S

ent

“affirmed denial of a grievance against the two doctors for failing to provide care.” Joyner, 195

F. Supp at 506. There, the court noted that the superintendent was not a doctor and was

“permitted to rely upon and be guided by the opinions of medical personnel concerning the

proper course of treatment administered to prisoners.” Jd. In contrast, the SAC as descrit

above, makes several allegations tying President Raab to the creation and administration

allegedly discriminatory admissions process—Raab’s letter denying discrimination is but

the allegations against her. SAC at 4942-45, 99. Thus, Joyner is inapposite.

D. Plaintiff’s Claims Against Nord Should be Maintained

Similarly, the SAC pleads sufficient facts from which the Court may plausibly infi
Nord was involved in the discriminatory admissions process. For example, the SAC alles

Nord was the University Director of Student Advocacy at CUNY (SAC at 46) and that “

ped
bf the

one of

er that
yes that

Nord

aided and abetted in the discriminatory admissions process and failed to take the appropriate

actions to ensure compliance with federal and state laws” (id. at §48). Further, the SAC s
forth that Ms. Weiss emailed Milliken’s office—the Office of the Chancellor of CUNY—

appeal the decision denying her admission. Jd. at (108. And, that Ms. Weiss received a f

ets

tto

etter

 

12
 

Case 1:17-cv-03557-VSB Document 113 Filed 03/18/20 Page 17 of 25

from Nord, on behalf of the Chancellor, denying that CUNY had discriminated against Ms.

Weiss and stating “the group interview ‘follows uniform guidelines which have been in place for

some time and were not altered or adjusted prior to [Ms. Weiss’] interview.’” Jd. at (109-111.

These allegations, together with Dean Rose’s statements concerning the purpose of the

admissions interview, demonstrate that Nord was sufficiently involved in the MSW Program’s

°

admissions procedures and policies and either directly established an unconstitutional admissions

process, or allowed its continuance. Accordingly, the Court should deny Defendants’ motion to

dismiss Nord from this action.

IL. PLAINTIFF’S FOURTEENTH AMENDMENT BASED CLAIMS

ARE

ADEQUATELY PLEADED AND DEFENDANTS ARE NOT ENTITLED TO

QUALIFIED IMMUNITY

A. Plaintiff’s Clearly Established Fourteenth Amendment Rights Were Violated

“[A] a defendant presenting an immunity defense on a Rule 12(b)(6) motion instead of a

motion for summary judgment must accept the more stringent standard applicable to this

procedural route.” McKenna v. Wright, 386 F.3d 432, 436 (2d Cir. 2004). “[T]he plaintiff is

 

entitled to all reasonable inferences from the facts alleged, not only those that support [her]

claim, but also those that defeat the immunity defense.” Jd. Thus, to secure dismissal of Ms.

Weiss’ claim on the ground of qualified immunity, Defendants must show, viewing the

allegations in the light most favorable to Ms. Weiss, that she has failed to plead sufficient! facts

“to state a claim to relief that is plausible on its face” that the CUNY Board, Milliken, Raab,

Seals, and Nord “violated a clearly established statutory or constitutional right of which a

reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). The

Defendants cannot make that showing.

In addition, Defendants rely on Clements v. Nassau County, 835 F.2d 1000 (2d Ci

 

La)

1987), for the proposition that courts are expected to'show judicial deference to the decisions of

3B
|
|
|
| J Li

Case 1:17-cv-03557-VSB Document 113 Filed 03/18/20 Page 180

university administrators. Motion at 15. Clements, however, is not applicable as it inv
appeal from a grant of summary judgment that plaintiffs inability to graduate was not
faith grading and evaluation of her clinical performance. See Clements, 835 F.2d 1000,
the Second Circuit held that “[w]hen courts review the substance of academic decision
should show great respect for the teacher’s professional judgment.” /d. at 1005. Here,
Weiss alleges discriminatory animus on the part of the Defendants as the basis for deni
application. The actions of the Defendants do not constitute an “academic decision” of
referenced in Clements, nor are the cases in the same procedural posture. At the motio
dismiss stage, without discovery and evidence, the Court cannot evaluate the substance
Defendants decisions. The SAC alleges that Defendants acted illegally—the Court ow
no deference.

Defendants do not dispute that Ms. Weiss had a clearly established right to be f
discrimination pursuant to the Fourteenth Amendment. Rather, Defendants contend th
CUNY’s admission process was holistic, did not violate a clearly established constituti
and that “no reasonable official in Defendants’ positions would have understood that th
conduct violated such a right.” Motion at 15. But these are factual issues that are in di

The factual allegations in the SAC, and reasonable inferences drawn therefrom,
demonstrate that Ms. Weiss was wrongfully discriminated against on the bases of her r

religion, national origin and/or imputed political opinion, and that CUNY’s admission

rr
£25

olved an
due to bad
. There,
5... they
Ms.

al of her

r the kind
n to

of

es them

ree from
at

onal right,
leir

spute.

ace, color,

process

was not holistic. For example, the SAC alleges Defendant Dean Rose told Ms. Weiss that the

Silberman School conducts group admission interviews “to weed out conservatives” ar
“Jews from religious backgrounds are too conservative to be social workers.” See SAC;

Taken as true, Dean Rose’s statements defeat Defendants’ immunity defense and contr

14

d that
at 999.

dict their

 
Case 1:17-cv-03557-VSB Document 113 Filed 03/18/20 Page 19 of 25

narrative. Indeed, the Court previously considered Dean Rose’s statements regarding t]
purpose of group interviews and found that they “demonstrate a racially discriminatory
purpose in the admissions process to support a claim for an Equal Protection Clause vit
against Rose, Raab, Milliken, Seal, Nord and members of the CUNY Board of Trustees
No. 65 at 14-15. Defendants contend that they oversaw, approved, and affirmed the int
a holistic admissions process. But these are issues of fact that are in dispute and that D,

cannot prove by attorney argument at the motion to dismiss stage. Motion at 16-17. In

he
intent or
blation...
3.” ECF
egrity of
efendants

stead,

granting Ms. Weiss all reasonable inferences from the facts alleged, it follows that an admissions

process based on discriminatory intent is not holistic. To the contrary, the practices adi

and conducted by the Defendants ultimately resulted in the denial of Ms. Weiss’ admis

Silberman School on the bases of her Jewish ethnicity, race, color, religion, national or

and/or imputed political opinion. SAC at (93. The individual and collective actions of

Defendants violated Ms. Weiss’ clearly established right to be free from discrimination.

B. Reasonable University Officials Would Have Understood that They

Plaintiff’s Rights

Reasonable university officials would have understood that the actions alleged |

ministered
sion to the

igin

 

the

Violated

 

by Ms.

Weiss were violations of her constitutional rights. The Supreme Court has held that university

admissions processes that treat race as “a relevant feature within the broader context of
candidate’s application” may be found proper within the context of the Fourteenth Am«
they are narrowly tailored and can withstand federal courts’ strict scrutiny standard of 1
Grutter v. Bollinger, 539 U.S. 306, 337 (2003); Fisher v. University of Texas, 136 8. C
2207-08 (2016). In all other circumstances, consideration of an applicant’s race in univ

admissions is unconstitutional. Fisher v. University of Texas, 570 U.S. 297, 311-12 (20

: a
>ndment if
eview.

t. 2198,
ersity

13). “The

 

unconstitutionality of [a] law or course of conduct will ... be treated as clearly establis

hed if
 

-l Li 1 mt
Case 1:17-cv-03557-VSB Document 113 Filed 03/18/20 Page 20 of 25

decisions by this or other courts clearly foreshadow a particular ruling on the issue.” Sc

Fischer, 616 F.3d 100, 105 (2d Cir. 2010).

Under this well-established precedent, reasonable university officials would have

ott v.

understood that Ms. Weiss’ rights were violated by the actions of the Defendants. Defendants,

however, attempt to focus the inquiry on only the questions that were asked of Ms. Weiss during

the group interview. Motion at 17-18. Although Defendants attempt to explain away those

questions as innocuous—which Ms. Weiss does not concede—they fail to address the other

allegations in the complaint.* Significantly, Defendants do not identify what aspect of
“holistic” admissions process is served by “weed[ing] out conservatives” or making blé
statements about “Jews from religious backgrounds.” ECF No. 104 at 16; SAC at 499.

Further, based on information from the Seals Dissertation and Hunter College F

their

inket

actbooks,

the SAC analyzes applications and class composition data for several years. SAC at 1 13-127.

The SAC alleges that CUNY’s admissions process is discriminatory because, for exam

ple, it

utilizes racial balancing and/or quotas to ensure an equal number of minority and non-thinority

students regardless of their proportion to applicants. /d. Reasonable university official

Ss in

Defendants’ positions would have understood based on this data, that there was a pattetn of

discrimination and that the admissions process discriminated against Ms. Weiss and other

similarly situated applicants.

C. Defendants Violated Plaintiff’s Establishment Clause Rights

Defendants misconstrue federal precedent to argue that even if Ms. Weiss’ religion was

considered when her application was being evaluated, it did not violate a clearly established right

 

4 Defendants’ explanations raise factual issues as to the purpose of the questions asked

during

 

the group interview. Motion at 16. Defendants’ explanations are unsupported attorney

argument, which should be disregarded.

16
ab L Li LL

Case 1:17-cv-03557-VSB Document 113 Filed 03/18/20 Page 21 of 25

because government “is not precluded from taking religion into account.” Motion at 18 (citing
Lee v. Weisman, 505 U.S. 577, 627 (1992) (Souter, J. concurring). But read in context, Lee
stands for the proposition that the reasonable accommodation of individuals’ free exercise of
religion by state actors does not violate the Establishment Clause. Jd. Lee does not sanqtion
improperly weighing Defendants’ religious background to deny her admission because the
school disfavors “Jews from religious backgrounds.” SAC at 999. Indeed, the Court previously
found that Ms. Weiss’ “claims that admissions interviews were held, at least in part, to discem
and weed out applicants based on religion” allege an Establishment Clause violation at this stage.
ECF No. 65 at 18. Accordingly, Defendants violated Ms. Weiss’ clearly established right.
Lastly, This Court has previously addressed the viability of Ms. Weiss’ Fourteenth
Amendment claims under a failure-to-plead challenge, finding that the facts alleged “plausibly
[connect] the rejection of Plaintiff’s application to the MSW Program to a discriminatory
animus” based on race. ECF No. 65 at 13-15 (ECF No. 65). That the Defendants have put forth a
new affirmative defense in the form of qualified immunity should not change the Court’s
rationale. Taking Ms. Weiss’ allegations as true, as is required at this stage, the Court sh ould find
that the claims are sufficiently pleaded and that the Defendants are not entitled to qualified
immunity.

Til, PLAINTIFF ADEQUATELY STATES A CLAIM FOR RELIEF AGAINST
LETITIA JAMES

The Defendants cannot demonstrate that Ms. Weiss’ complaint fails to plead sufficient
facts to state a claim for relief against Letitia James. In support of their present motion,
Defendants assert that Ms. Weiss has failed to affirmatively link Ms. James’s individual] liability
with the discriminatory action alleged. Motion at 19-22. However, the facts stated on the face of

the SAC, viewed in the light most favorable to Ms. Weiss, plainly allege enablement and

 
 

Case 1:17-cv-03557-VSB Document 113 Filed 03/18/20 Page 22 of 25

facilitation of discriminatory activity on the part of Ms. James which rises above the thréshold

required for pleadings. See SAC 50-57. Ms. James is “responsible to ensure compliance” with
the law in the State of New York. Jd. at J51. Ms. James “has not provided American born
citizens with the same legal services provided to non-citizens/immigrants” and her representation
of the Defendants in this action is “enabling CUNY to discriminate” as alleged by Ms. Weiss. Jd.
at []53-55.

Further, granting Defendants’ motion at this early stage, before the parties have been able

 

to conduct adequate discovery, would be premature. Ms. Weiss is confident that information
produced in discovery will provide even more sufficient evidence to substantiate her claims for

relief from Ms. James. Accordingly, the Court should deny Defendants’ motion with respect to

 

Ms. James.

IV. PLAINTIFF CLAIMS FOR RELIEF UNDER NEW YORK STATE HUMAN
RIGHTS LAW SHOULD NOT BE DISMISSED

The SAC sufficiently states a claim that Defendants’ conduct violated her rights ce
New York State Human Rights Law, Executive Law §§ 292 and 296. The Court previously
dismissed Ms. Weiss’ claims for discrimination and aiding and abetting discrimination under
New York State Human Rights Law, noting “[w]hile the NYSHRL prohibits discriminatory
practices by ‘an education corporation or association,’ N.Y. Exec. Law § 296(4), that provision

applies only to private, non-sectarian education corporations and not public universitiesjor

colleges.” ECF No. 65 at 23; see also ECF 100 at 11-12. However, due to an intervening

 

change in the law, Ms. Weiss respectfully requests that the Court reconsider its prior opinion
dismissing the NYSHRL claims which are reasserted in the SAC. See, e.g., SAC at §911169-170.
The law of the case doctrine “holds that when a court has ruled on an issue, that decision

should [] be adhered to by that court in subsequent stages in the same case, unless cogent and
a

Case 1:17-cv-03557-VSB Document 113 Filed 03/18/20 Page 23 of

compelling reasons militate otherwise.” U.S. v. Quintieri, 306 F.3d 1217, 12225 (2d Ci
“A court’s reconsideration of its own earlier decision in a case may . . . be justified in ¢

circumstances,” including an intervening change in controlling law or the need to prevent

manifest injustice. United States v. Carr, 557 F.3d 93, 102 (2d Cir. 2000). Here, N.Y.

LAw § 296 (4) prohibits any “educational institution” from “deny[ing] the use of its fad

25

r. 2002).

ompelling

EXEC

ilities to

any person otherwise qualified . . . by reason of his race, color, religion, disability, national

origin.” N.Y. ExEC LAW § 296 (6). On July 25, 2019, the definition of “educational in!

was amended to include “any public school, including any school district, board of cooj

stitution”

yerative

educational services, public college or public university” effective immediately. N.Y. EXEC LAW

§ 292 (37). Accordingly, in light of the intervening change in law, the Defendants’ ong

discriminatory practices, and in order to prevent manifest injustice, Ms. Weiss respectful

requests that the Court reconsider its prior dismissal of her claims under the NYSHRL.

Weiss respectfully requests that the Court allow her claims against certain defendants fo

discrimination under the NYSHRL and for aiding and abetting the same to stand.° See SAC

491169-70.
V. | CONCLUSION

For the foregoing reasons, Defendants’ Motion to Dismiss should be denied.

 

° At least the following defendants are subject to claims of discrimination under NYSHRI

oing

I

y

Ms.

r

 

L and

for aiding and abetting the same: the Members of the City University of New York Board of

Trustees, Seals, Rose, Raab, Nord, Milliken, and James, each in their individual capacity

19

 
i

Case 1:17-cv-03557-VSB Document 113 Filed 03/18/20 Page 24 of 25

DATED: March 18, 2020
Prepared with the assistance of
counsel for submission by
Plaintiff Faigy Rachel Weiss (Pro se)

Respectfully submitted,

/s/ Faigy Rachel Weiss (
Faigy Rachel Weiss

Pro se Plaintiff

 

20
Q
co
WY)
7
Nn
LO
LO
©
9°
>
°
Nn
a

Case 1

 

Pro Se Unt
40 Folty S$
y NY

VW cx bred ye ick

jild -cv-O3 YS 7- VIB

Align top of FedEx Express® shipping label her

 

HY 64 YVR peng

e
a

GS
